March 22, 2012 Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 RE: The Finish Line, Inc. Form 10-K for Fiscal Year Ended February 26, 2011 Filed May 6, 2011 Response dated February 29, 2012 File No. 000-20184 Dear Ms. Jenkins: The Finish Line, Inc. (referred to herein as the “Company”, “we”, or “our”) hereby submits our response to a comment received from the Staff of the Commission’s Division of Corporation Finance by letter dated March 8, 2012 related to our Form 10-K for the fiscal year ended February 26, 2011 and filed on May 6, 2011, and the Company’s response letter dated February 29, 2012.We have included the Staff's original comment below followed by our response. Notes to Consolidated Financial Statements, page 38 1. Significant Accounting Policies, page 38 Nature of Operations, page 38 Comment 1: We note your response to comment one of our letter dated February 16, 2012. Provide us draft disclosure to be included in future filings that discusses the factors used to identify your reportable segment, including the basis of organization pursuant to ASC 280-10-50-21. Ms. Jenkins United States Securities and Exchange Commission March 22, 2012 Page 2 Response: Per the staff’s request, in future filings, we intend to include in the Significant Accounting Policies footnote a disclosure similar to the following: Segment Information.The Company is a premium retailer of athletic shoes, apparel and accessories for men, women and kids, throughout the United States, through two operating segments, “brick and mortar” stores and Digital (which includes internet, mobile and tablet).Given the similar economic characteristics of both operating segments, which include a similar nature of products sold, type of customer, and method of distribution, the Company’s operating segments are aggregated into one reportable segment. The following table sets forth net sales of the Company by major category for each of the following years: Year Ended February 26, 2011 February27, 2010 February28, 2009 (in thousands) Category Footwear $ 86% $ 86% $ 86% Softgoods 14% 14% 14% Total $ 100% $ 100% $ 100% Ms. Jenkins United States Securities and Exchange Commission March 22, 2012 Page 3 Per the Staff’s request, we hereby acknowledge that: (i) the Company is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and (iii) the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. ***** We appreciate the Staff's responsiveness with respect to the Company's filings and look forward to resolving these and any other concerns the Staff may have.If you have any questions regarding our response to this comment or require further documentation and/or support related to our response, please contact Beau J. Swenson, Chief Accounting Officer, at 317-613-6950 or myself, at 317-613-6914. Sincerely, /s/ Edward W. Wilhelm Edward W. Wilhelm Executive Vice President and Chief Financial Officer
